Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thakur; Randhir P. S. et al. (US 7175713 B2).  Thakur teaches a housing (Figure 9), comprising: a conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6), wherein the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6) comprises a first surface (top surface of “showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6) and a second surface (bottom surface of “showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6) opposite from the first surface (top surface of “showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6), wherein the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6) is electrically conductive (“coupled to ground terminal”; column 9; lines 38-45); a plurality of openings (openings between 754 coaxial with 759; Figure 9-Applicant’s 574; Figure 5B) between 754 coaxial with 759; Figure 9-Applicant’s 574; Figure 5B) through the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6), wherein the plurality of openings (openings between 754 coaxial with 759; Figure 9-Applicant’s 574; Figure 5B) between 754 coaxial with 759; Figure 9-Applicant’s 574; Figure 5B) have vertical sidewalls with a width that is uniform through a thickness of the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6); a channel (743-775 feed to outer-most channel in 770; Figure 7; 784; Figure 8; 752; Figure 9; column 9; lines 17-28-Applicant’s 530; Figure 5B; 630; Figure 6) disposed into the second surface (bottom surface of “showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6) of the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6), wherein the channel (743-775 feed to outer-most channel in 770; Figure 7; 784; Figure 8; 752; Figure 9; column 9; lines 17-28-Applicant’s 530; Figure 5B; 630; Figure 6) continuously laterally encircles (via outer-most channel, not numbered; Figure 7) an entirety of at least one of the plurality of openings (openings between 754 coaxial with 759; Figure 9-Applicant’s 574; Figure 5B); a cover (756; Figure 9-Applicant’s 631; Figure 6)  over the channel (743-775 feed to outer-most channel in 770; Figure 7; 784; Figure 8; 752; Figure 9; column 9; lines 17-28-Applicant’s 530; Figure 5B; 630; Figure 6), and wherein the cover (756; Figure 9-Applicant’s 631; Figure 6)  comprises first holes (759; Figure 9-Applicant’s 637; Figure 6) that pass through a thickness of the cover (756; Figure 9-Applicant’s 631; Figure 6); and a second hole (758; Figure 9-Applicant’s 614/635; Figure 6) through a thickness of the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6), wherein the second hole (758; Figure 9-Applicant’s 614/635; Figure 6) intersects with the channel (743-775 feed to outer-most channel in 770; Figure 7; 784; Figure 8; 752; Figure 9; column 9; lines 17-28-Applicant’s 530; Figure 5B; 630; Figure 6), and wherein the second hole (758; Figure 9-Applicant’s 614/635; Figure 6) is fluidically coupled with the channel (743-775 feed to outer-most channel in 770; Figure 7; 784; Figure 8; 752; Figure 9; column 9; lines 17-28-Applicant’s 530; Figure 5B; 630; Figure 6), as claimed by claim 1
Thakur further teaches:
The housing (Figure 9) of claim 1, wherein the cover (756; Figure 9-Applicant’s 631; Figure 6)  is welded (“brazed”; column 9; lines 13-16) to the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6), as claimed by claim 2
The housing (Figure 9) of claim 1, further comprising: a plurality of channels (743-775 feed to outer-most channel in 770; Figure 7; 784; Figure 8; 752; Figure 9; column 9; lines 17-28-Applicant’s 530; Figure 5B; 630; Figure 6) into the second surface (bottom surface of “showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6) of the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6); and a plurality of second holes (758; Figure 9-Applicant’s 614/635; Figure 6), wherein each second hole (758; Figure 9-Applicant’s 614/635; Figure 6) intersects a different one of the plurality of channels (743-775 feed to outer-most channel in 770; Figure 7; 784; Figure 8; 752; Figure 9; column 9; lines 17-28-Applicant’s 530; Figure 5B; 630; Figure 6), as claimed by claim 8
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur; Randhir P. S. et al. (US 7175713 B2) in view of Choi; Soo Young et al. (US 20060228496 A1). Thakur is discussed above. Thakur does not teach:
The housing (Figure 9) of claim 1, wherein the second hole (758; Figure 9-Applicant’s 614/635; Figure 6) is further from an axial center of the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6) than the first holes (759; Figure 9-Applicant’s 637; Figure 6), as claimed by claim 4.
The housing (Figure 9) of claim 1, wherein the first holes (759; Figure 9-Applicant’s 637; Figure 6) are arrange in a plurality of groups, wherein first groups have a first number of first holes (759; Figure 9-Applicant’s 637; Figure 6), and wherein second groups have a second number of first holes (759; Figure 9-Applicant’s 637; Figure 6) that is greater than the first number, as claimed by claim 5
The housing (Figure 9) of claim 5, wherein the first groups are further from an axial center of the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6) than the second groups, as claimed by claim 6
The housing (Figure 9) of claim 1, wherein a diameter of each opening is approximately 15mm or greater, as claimed by claim 7
Choi was discussed in the prior action. Choi also teaches a wafer processing apparatus (Figure 5) with a showerhead (518) whose hole size and distributions are optimized for uniform film depositions ([0044]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Thakur to optimize Thakur’s hole size and/or distribution as taught by Choi.
Motivation for Thakur to optimize Thakur’s hole size and/or distribution as taught by Choi is for optimizing uniform film depositions ([0044]) as taught by Choi. Only result-effective variables can be optimized (In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP2144.05.
Claim 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur; Randhir P. S. et al. (US 7175713 B2) in view of Kim; Tae-wan et al. (US 7252716 B2). Thakur is discussed above. Thakur’s Figure 8 illustrates a lid plate (772; Figure 8) but Thakur’s Figure 9 does not show a lid plate, as a result, Thakur does not teach:
The housing (Figure 9) of claim 8, further comprising: a lid plate over the first surface (top surface of “showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6) of the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6), as claimed by claim 9
The housing of claim 9, further comprising: a plurality of third holes through the lid plate, wherein each of the third holes is fluidically coupled to a different one of the second holes (758; Figure 9-Applicant’s 614/635; Figure 6), as claimed by claim 10
The housing of claim 10, wherein the plurality of third holes are fluidically coupled to a gas inlet by a plurality of gas lines, as claimed by claim 11
The housing of claim 11, wherein a distance along the gas lines between the gas inlet and each of the of the third holes is substantially uniform, as claimed by claim 12
Kim also teaches gas injeciton manifolds (x40; Figures 5-9) whose distance along the plural gas lines between the gas inlet and each of the of the holes is substantially uniform (column 3; lines 15-25; column 5; lines 45-50) resulting in uniform exit pressure at the nozzles/holes (column 6; lines 4-18; Figure 4) and processing uniformity (column 8; line 65-column 9; line 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Thakur to combine Thakur’s embodiments and add Thakur’s lid plate (772; Figure 8) to Thakur’s Figure 9 embodiment. For Thakur to add gas lines of equal length between Thakur’s holes and gas lines as taught by Kim.
Motivation for Thakur to add gas lines of equal length between Thakur’s holes and gas lines as taught by Kim is for processing uniformity as taught by Kim (column 8; line 65-column 9; line 5)
Motivation for Thakur to combine Thakur’s embodiments and add Thakur’s lid plate (772; Figure 8) to Thakur’s Figure 9 embodiment is for added structural rigidity.
Response to Arguments
Applicant's arguments filed October 4, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
That is, Applicant teaches and claims a housing including a conductive body, a plurality of openings through the conductive body, and a channel disposed into a surface of the conductive body, where the channel continuously laterally encircles an entirety of at least one of the plurality of openings. Applicant does not understand the cited references of record as disclosing at least these features of Applicant's claims.
“
And…
“
However, Applicant does not understand Thakur as disclosing one of the apertures 133 as continuously laterally encircling an entirety of at least one of the slotted openings 131A or 131B. Thus, Thakur does not disclose a housing including a conductive body, a plurality of openings through the conductive body, and a channel disposed into a surface of the conductive body, where the channel continuously laterally encircles an entirety of at least one of the plurality of openings, as is required by Applicant's claims.
“
In response, the Examiner has fully reconsidered the rejections under Thakur; Randhir P. S. et al. (US 7175713 B2) and finds that Thakur indeed teaches Thakur’s plurality of openings (openings between 754 coaxial with 759; Figure 9-Applicant’s 574; Figure 5B) between 754 coaxial with 759; Figure 9-Applicant’s 574; Figure 5B) have vertical sidewalls with a width that is uniform through a thickness of the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6); Thakur’s channel (743-775 feed to outer-most channel in 770; Figure 7; 784; Figure 8; 752; Figure 9; column 9; lines 17-28-Applicant’s 530; Figure 5B; 630; Figure 6) disposed into Thakur’s second surface (bottom surface of “showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6) of Thakur’s conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6), wherein Thakur’s channel (743-775 feed to outer-most channel in 770; Figure 7; 784; Figure 8; 752; Figure 9; column 9; lines 17-28-Applicant’s 530; Figure 5B; 630; Figure 6) continuously laterally encircles (via outer-most channel, not numbered; Figure 7) an entirety of at least one of Thakur’s plurality of openings (openings between 754 coaxial with 759; Figure 9-Applicant’s 574; Figure 5B).
The Examiner believes the application of the Thakur; Randhir P. S. et al. (US 7175713 B2) references against the claims to be clear and concise and is a broadest reasonable interpretation of the claimed invention vs. the teaching of the cited prior art. The Examiner cannot find additional reasources to otherwise assist Applicant’s understanding. Applicant is invited to conduct an interview with the Examiner at Applicant’s discretion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Okesaku; Masahiro et al. (US 20100230387 A1) illustrates similar gas channel (205; Figure 10) construction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Rudy Zervigon/Primary Examiner, Art Unit 1716